Exhibit 10.1

 

[g220031kgi001.gif]

GENERAL RELEASE This General Release, dated as of August 26, 2013 (hereinafter
referred to as the “Agreement”), confirms the following understandings and
agreements by and among Interpool, Inc., d/b/a TRAC Intermodar®, a Delaware
corporation (the “Company”), SCT Chassis Inc., a Marshall Islands corporation
(“SCT”), Seacastle Inc., a Marshall Islands corporation (“Seacastle”) and David
Serxner (hereinafter referred to as “you” or “your”). 1. (a) Your employment
with the Company will terminate at the close of business on September 25, 2013
(the “Termination Date”). During the period commencing on the date hereof and
ending on the Termination Date (the “Interim Employment Period”): (i) you will
not be expected to report to the Company’s offices or to perform duties as
Senior Vice President, Operations; (ii) you will continue to be an employee of
the Company and otherwise act in a loyal manner (except that the Company
acknowledges that you are free to engage in a search for future employment);
(iii) subject to reasonable notice, you will diligently provide such
transitional and other assistance as may he requested from time to time by the
Company; (iv) you will receive your base salary at an annualized rate of
$305,000.00 (less any monies you owe the Company), payable in accordance with
the Company’s normal payroll practices; and (v) you will be entitled to all
other benefits and entitlements to which you were entitled immediately prior to
the Interim Employment Period (although you acknowledge that (x) except as
otherwise explicitly stated in this Agreement, you will not be entitled to
receive a bonus at the end of the Interim Employment Period, and (y) your base
salary, benefits and entitlements during the Interim Employment Period will
cease if you fail to remain an employee in good standing throughout the Interim
Employment Period). (b) Your medical, dental and vision coverage (the “Health
Coverage”) under the Company’s group health plan will terminate on the last day
of the month in which the Termination Date occurs (the actual date of coverage
termination, the “Coverage End Date”). After the Coverage End Date, you will be
provided an opportunity to continue, at your own cost, Health Coverage for
yourself and qualifying dependents under the Company’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
Specific information on COBRA, including its rate structure, will be forwarded
to you separately. Your coverage and cost levels arc subject to adjustment in
accordance with the terms of the documents governing the program. (c) Your basic
life insurance, long term disability insurance. short term disability insurance
and accidental death and dismemberment insurance under the Company’s group
insurance plan will terminate on your Termination Date. (d) Except as otherwise
specifically set forth in this Agreement, after the Termination Date you shall
no longer be entitled to any further compensation or any monies from the Company
or any of its affiliates or to receive any of the benefits made available to you
during your employment at the Company.

 


[g220031kgi002.gif]

(e) In the pay period following the Termination Date, you will receive payment
for any accrued and unused 2013 vacation days. (f) You acknowledge and agree
that you remain bound by all non-competition, non-solicitation,
non-disparagement, and confidentiality restrictions set forth in Sections 5 and
6 of your Management Shareholder Agreement with Seacastle, SCT and the Company,
dated June 1, 2012 (the “MSA”). (g) You hereby agree that your execution of this
Agreement constitutes resignation from any and all positions you hold with the
Company and its affiliates, with such resignation to take effect as of the
Termination Date, and you hereby agree to execute any documentation provided to
you by the Company (whether before or after the date you execute this Agreement)
to effect such resignation. 2. Following the Effective Date (as defined in
Section 16 below), and contingent upon your (i) complying with this Agreement;
and (ii) executing this Agreement after the Termination Date (and not revoking
your consent thereto pursuant to Section 16, below), the Company agrees to the
following: (a) The Company agrees to pay you $305,000.00 (the equivalent of
twelve (12) months’ base pay) as severance, less any monies you may owe the
Company. Such amount shall be paid in equal monthly installments, in accordance
with the normal payroll practices of the Company, during the twelve month period
commencing on the first payroll date following the Effective Date. (b) The
Company further agrees to pay you a cash bonus payment equal to $220,950.00 (the
“Bonus Amount”). The Bonus Amount shall be paid to you in one lump sum in
accordance with the regular payroll practices of the Company on or around the
time that employees of the Company receive bonuses in respect of the fiscal year
in which the Termination Date occurred. You acknowledge and agree that absent
this Agreement, you have no contractual entitlement to a bonus, as Company
policy requires that you remain an active Company employee on the payment date
of any Company bonus. (c) Pursuant to the terms of the MSA, you were granted
75,000 shares of the common stock of SCT (the “SCT Shares”) which began vesting
in one-forth (1/4) increments on the Grant Date (as defined in the MSA) and
thereafter on January 1st or each of the three years following such date. As of
the Termination Date, you were vested in a total of 18,594 SCT Shares (the
“Initial Vested Shares”) (which number reflects the two 1/4 increments that had
vested as of such date less the 18,906 SCT Shares you elected to have the
Company withhold in connection with the cashless vesting feature of the SCT
Shares). (d) As further consideration for your executing this Agreement after
the Termination Date (and not revoking your consent thereto pursuant to Section
16, below), an additional 18,750 SCT Shares shall vest upon the Effective Date
(the “Additional Vested Shares” and, together with the Initial Vested Shares,
the “Vested Shares”). 2

 


[g220031kgi003.gif]

(e) As consideration for your performance of the obligations set out in Section
6, below, the Company shall repurchase from you, within sixty (60) days of the
Effective Date, all 37,344 Vested Shares at a purchase price per share equal to
the Fair Market Value determined as of the Termination Date. For the purposes of
this Section 2(e), the “Fair Market Value” shall mean the fair market value of
one share of SCT as determined by its Board of Directors in good faith;
provided, however, that such determination shall be based upon SCT as a going
concern and shall not discount the value of such shares either because they are
subject to restrictions or because they constitute only a minority interest in
SCT. (f) Except with respect to the Additional Vested Shares, you acknowledge
and agree that you have no further right or entitlement to any unvested SCT
Shares, which shall be automatically forfeited and deemed to have been
repurchased by the Company at a purchase price of zero dollars in accordance
with Section 1(e)(iii) of the MSA. (g) As further consideration for your
performance of your obligations set forth herein, the Company shall pay up to
$15,000.00 directly to Challenger, Gray & Christmas, Inc. for no more than a six
(6) month period of outplacement services for you, which six-month period shall
commence no later than thirty (30) days from the Effective Date. 3. (a) As used
in this Agreement, the term “claims” shall include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, attorneys’ fees, accounts, judgments, losses and liabilities
of whatsoever kind or nature, in law, equity or otherwise. (b) For and in
consideration of the payments and/or other benefits described in Section 2
above, and other good and valuable consideration, you, for and on behalf of
yourself and your heirs, administrators, executors, and assigns, do fully and
forever release, remise and discharge (“release”) the Company, its direct and
indirect parents, subsidiaries and affiliates, together with its and their
respective officers, directors, partners, shareholders, attorneys, employees and
agents (collectively with the Company, the “Group”), from any and all claims
which you had, may have had, or now have against any member of the Group through
the Effective Date of this Agreement, for or by reason of any matter, cause or
thing whatsoever, whether known or unknown, including any claim arising out of
or attributable to your employment or the termination of your employment with
the Company, including but not limited to claims of breach of contract, wrongful
termination, unjust dismissal, defamation, libel or slander, or under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion, disability or sexual preference. This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Anierieans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Uniform Services Employment and Re-Employment Act, the
Rehabilitation Act of 1973, Execute Order 1124(), the Employee Retirement Income
Security Act, the National Labor Relations Act, the New York Human Rights Law,
the New York Labor Code, the New York Worker Adjustment and Retraining,
Notification Act, the New York City 3

 


[g220031kgi004.gif]

Administrative Code, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey Wage and Hour Act, the New Jersey Whistleblower Act, and the New Jersey
Family Leave Act and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees. You further waive
your right to participate in any collective or class action under the Fair Labor
Standards Act or any similar state or local law, and you agree to opt-out of any
such collective or class action against the Group to which you may be or become
a party or class member. (c) You specifically release all claims under the Age
Discrimination in Employment Act (the “ADEA”) relating to your employment and
its termination. (d) You represent that you have not filed or permitted to be
filed any legal action, charge or complaint, in any forum whatsoever, against
any member of the Group, individually or collectively, and you covenant and
agree that you will not filo or permit to he filed any lawsuits at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of your employment), except as may be necessary to
enforce this Agreement or to seek a determination of the validity of the waiver
of your rights under the ADEA. Nothing in this Agreement shall be construed to
prohibit you from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or a
comparable state or local agency. Notwithstanding the foregoing, you agree to
waive your right to recover monetary damages in any charge, complaint, or
lawsuit filed by you or by anyone else on your behalf. Except as otherwise
provided in this paragraph, you will not voluntarily participate in any judicial
proceeding of any nature or description against any member of the Group that in
any way involves the allegations and facts that you could have raised against
any member of the Group as of the Effective Date. You further agree that you
will not encourage or voluntarily cooperate with current or former employees of
any member of the Group or any other potential plaintiff, to commence any legal
action or make any claim against any member of the Group in respect of such
person’s employment or termination of employment with or by any member of the
Group or otherwise. 4. You are specifically agreeing to the terms of this
Agreement, including, without limitation, the release and related matters set
forth in Section 3 because the Company and its affiliates have agreed to pay you
money and other benefits to which you were not otherwise entitled under the
Company’s policies and has provided such other good and valuable consideration
as specified herein. The Company and its affiliates have agreed to provide this
money and other benefits because of your agreement to accept it in full
settlement of all possible claims you might have or ever had and because of your
execution of this Agreement. 5. You represent that you have returned to the
Company all Company property, including, without limitation, mailing lists,
reports, files, memoranda, records, computer hardware, software, credit cards,
door and file keys, computer access codes or disks and instructional manuals,
and other physical or personal property which you received or prepared or helped
prepare in connection with your employment with the Company (including, but not
limited to, any documents or other materials which are necessary for the Company
to comply 4

 


[g220031kgi005.gif]

with its obligations under the Code of Business Conduct & Ethics) and that you
will not retain any copies, duplicates, reproductions or excerpts thereof. 6.
Following the Termination Date, you shall cooperate fully with the Company and
shall make yourself reasonably available to the Company to respond to requests
by the Company concerning matters including, but not limited to, business items
with which you had direct involvement in or knowledge of, transitional
assistance, and any litigation, arbitration, regulatory proceeding or other
similar process involving facts or events relating to the Company that may be
within your knowledge. The Company shall promptly reimburse you for all of your
reasonable out-of-pocket expenses you incur and pay for in connection with your
rendering such assistance and/or cooperation under this Section 6 upon your
presentation to the Company of proper documentation for such expenses. 7. You
acknowledge that you have read this Agreement in its entirety, fully understand
its meaning and are executing this Agreement voluntarily and of your own free
will with full knowledge of its significance. 8. You agree to maintain the
confidentiality of this Agreement, and to refrain from disclosing or making
reference to its terms, except (i) as required by law; or (ii) with your
accountant or attorney for the sole purposes of obtaining, respectively,
financial or legal advice; or (iii) with your immediate family members (the
parties in clauses (ii) and (iii), “Permissible Parties”); provided that the
Permissible Parties agree to keep the terms and existence of this Agreement
confidential. You acknowledge and agree that any disclosure of any information
by you or the Permissible Parties contrary to the provisions of this Agreement
shall be a breach of this Agreement. 9. As a further condition of this
Agreement, you agree not to apply for or seek employment or reemployment with
the Company and its affiliates, and you waive and release any right to be
considered for employment or reemployment with the Company and its affiliates.
10. The Company and its affiliates shall be entitled to have the provisions of
this Agreement specifically enforced through injunctive relief, without having
to prove the adequacy of the available remedies at law, and without being
required to post bond or security, it being acknowledged and agreed that such
breach will cause irreparable injury to the Company and its affiliates and that
money damages will not provide an adequate remedy to the Company and its
affiliates. Moreover, you understand and agree that if you breach any provisions
of this Agreement, in addition to any other legal or equitable remedy the
Company may have, the Company and its affiliates shall be entitled to cease
making any payments to you under Section 2, recover any payments made to you or
on your behalf under Section 2, and you shall reimburse the Company and its
affiliates for all its reasonable attorneys’ fees and costs incurred by it
arising out of any such breach. The remedies set forth in this Section 10 shall
apply to any challenge to the validity of the waiver and release of your rights
under the ADEA. In the event you challenge the validity of the waiver and
release of your rights under the ADEA, then the Company’s and its affiliates’
right to attorneys’ fees and costs shall be governed by the provisions of the
ADEA. Any such action permitted to the Company and its affiliates by the
foregoing, however, shall not 5

 


[g220031kgi006.gif]

 affect or impair any of your obligations under this Agreement, including
without limitation, the release of claims in Section 3 hereof. 11. In the event
that any one or more of the provisions of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to he
enforceable to the maximum extent compatible with applicable law. 12. Nothing
herein shall be deemed to constitute an admission of wrongdoing by any member of
the Group. Neither this Agreement nor any of its terms shall be used as an
admission or introduced as evidence as to any issue of law or fact in any
proceeding, suit or action, other than an action to enforce this Agreement. 13.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. 14. (a) The parties agree that, subject to Section 14(h)
below, any dispute, controversy or claim arising out of, relating to, or in
connection with this Agreement shall be submitted to arbitration in New Jersey,
in accordance with the Employment Arbitration Rules of the American Arbitration
Association. The determination of the arbitrator shall be conclusive and binding
on the Company (or its affiliates, where applicable) and you, and judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The
arbitrator shall apply the laws of the State of New Jersey to the merits of any
dispute or claims, without reference to the rules of conflicts of law applicable
therein. You understand that by signing this Agreement, you agree to submit any
claims arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, or breach thereof, or your
employment or the termination thereof, to binding arbitration, and that this
arbitration provision constitutes a waiver of your right to a jury trial and
relates to the resolution of all disputes relating to all aspects of the
employer/employee relationship, including but not limited to the following: (i)
Any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;
(ii) Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, the Age Discrimination in Employment Act
of 1967, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Equal Pay Act, the Employee Retirement Income Security Act of
1974, as amended, the Americans with Disabilities Act of 1990, the Family
Medical Leave Act of 1993, the Fair Labor Standards Act; and 6

 


[g220031kgi007.gif]

 (iii) Any and all claims arising out of any other federal, state or local laws
or regulations relating to employment or employment discrimination, including
but not limited to, any claim challenging the validity of the waiver of claims
contained herein. (b) Notwithstanding the foregoing, nothing herein shall
preclude any member of the Group from seeking temporary or preliminary
injunctive relief. The parties agree to submit to the exclusive jurisdiction of
any United States District Court for the District of New Jersey, or if that
court lacks jurisdiction, in a state court located within the geographical
boundaries thereof. 15. The terms of this Agreement and all rights and
obligations of the parties thereto, including its enforcement, shall be
interpreted and governed by the laws of the State of New Jersey, without regard
to principles of conflicts of law. 16. You understand that you have sixty (60)
days following the Termination Date to consider whether or not to execute this
Agreement, although you may elect to sign it prior to the expiration of such
sixty-day period (though you may not sign it prior to the Termination Date). You
shall have a period of seven (7) days after the day on which you sign this
Agreement to revoke your consent thereto, which revocation must be in writing
delivered to the Company, to the attention of Chief Legal Officer of the Company
by facsimile at (609) 951-0362 and by overnight mail at 211 College Road East,
Princeton, New Jersey 08540, and this Agreement shall not become effective until
the eighth day following your execution of it (the “Effective Date”). You
understand that if you revoke your consent within such seven (7) day period, all
of the obligations of the Company and its affiliates to you under this Agreement
will immediately cease, and the Company and its affiliates will not be required
to make the payments to you set forth herein pursuant to the terms hereof. You
are advised to have this Agreement reviewed by legal counsel of your choice. 17.
The terms contained in this Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
negotiations, representations or agreements relating thereto, whether written or
oral, with the exception of any agreements or provisions in agreements
concerning confidentiality, trade secrets, restrictive covenants, or any
nonsolicitation or nonservicing agreements, all of which agreements (unless
expressly superseded by this Agreement) shall remain in full force and effect,
and are hereby confirmed and ratified. In further consideration of this
Agreement, you agree to abide by and hereby reaffirm any confidentiality or
restrictive covenant obligations contained in any agreements you may have
entered into or otherwise are bound by with the Company or its affiliates
(unless such agreements are expressly superseded by this Agreement), the terms
of which are hereby incorporated by reference. You represent that in executing
this Agreement, you have not relied upon any representation or statement not set
forth herein. No amendment or modification of this Agreement shall be valid or
binding upon the parties unless in writing and signed by both parties. 18. The
language used in this Agreement will be deemed to be language chosen by the
parties to express their mutual intent, and no rule of law or contract
interpretation that 7

 


[g220031kgi008.gif]

 provides that in the case of ambiguity or uncertainty a provision should be
construed against the draftsmen will be applied against any party. The
provisions of this Agreement shall be construed according to their fair meaning
and neither for nor against any party irrespective of which party did cause such
provisions to be drafted. 19. The Company (or its affiliates, where applicable)
shall be entitled to withhold from any amounts to be paid to you hereunder any
foreign, state, or local withholding or other taxes or amounts, which it is from
time to time required to withhold, and any lawful deductions authorized by you.
The Company and its affiliates shall have no liability whatsoever for your
personal tax consequences arising out of this Agreement or any payments or
arrangements contemplated hereunder. 20. The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), to the extent
subject thereto and, accordingly, to the maximum extent permitted under Section
409A, this Agreement shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
any payments hereunder which are subject to Section 409A until you have incurred
a “separation from service” from the Company within the meaning of Section 409A.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. The
Company makes no representation, however, that any or all of the payment
described in this Agreement will be exempt from or comply with Section 409A and
makes no undertakings to preclude Section 409A from applying to any such
payment. 21. In the event of any conflicts between the terms of this Agreement
and the terms set forth in the MSA or in that certain letter, dated as of June
1, 2012, between you and the Company regarding your severance entitlement, the
terms of this Agreement shall control. [SIGNATURES APPEAR ON THE FOLLOWING PAGE]
8

 


[g220031kgi009.gif]

 Seacastle Inc. By: Name: Gregg F. Carpene Title: General Counsel, Secretary
Date: 10/4/13 SCT Chassis Inc. By: Name: Gregg F. Carpene Title: General
Counsel, Secretary Date: 10/4/13 Interpool, Inc., d/b/a TRAC Intermodal By:
Name: Gregg F. Carpene Title: Chief Legal Officer Date: 10/4/13 AGREED TO AND
ACCEPTED BY: David Serxner David Serxner Date: 9-26-2013 9

 

 